Decree so far as appealed from modified on the facts by reducing the claim of Sarah Spizzano as allowed to the sum of $2,374.25, and as modified, affirmed, without costs of this appeal to any party. Memorandum: There is lack of clear and convincing evidence that acknowledgment was made by decedent of the existence of a debt such as is required to take the ease out of the operation of the Statute of Limitations.  The amount of the claim should be reduced to an allowance on the basis of six years’ service instead of eight. The allowance to Sarah Spizzano is, therefore, reduced to $2,339.25, plus the $35 for the cemetery lot and use of the house for the funeral, a total of $2,374.25. All concur, except Lewis, J., who dissents and votes for affirmance. (The portion of the decree appealed from allows a claim against the estate for board furnished decedent.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.